                                                              Case 2:18-cr-00136-APG-PAL Document 138 Filed 06/17/21 Page 1 of 3


                                                          1   KATHLEEN BLISS, ESQ.
                                                              Nevada Bar No. 7606
                                                          2   kb@kathleenblisslaw.com
                                                              KATHLEEN BLISS LAW PLLC
                                                          3   1070 West Horizon Ridge Parkway., Suite 202
                                                              Henderson, Nevada 89012
                                                          4   Telephone: 702.463.9074

                                                          5   Attorney for Cole Lusby

                                                          6                               UNITED STATES DISTRICT COURT
                                                          7                                      DISTRICT OF NEVADA
                                                          8
                                                                UNITED STATES OF AMERICA,                        CASE NO. 2:18-cr-00136-APG
                                                          9
                                                                                 Plaintiff,
                                                         10
                                                                                                                 STIPULATION TO CONTINUE
                                                                      vs.                                        SENTENCING HEARING
                                                         11
                                                                                                                 (Second Request)
                                                                 COLE LUSBY,
1070 W. HORIZON RIDGE PKWY., SUITE 202




                                                         12
  KATHLEEN BLISS LAW PLLC




                                                                                 Defendant.
                                                         13
      HENDERSON NEVADA 89012




                                                         14
                                    TEL – 702.463.9074




                                                         15          IT IS HEREBY STIPULATED by and between Kathleen Bliss, Esq., counsel for

                                                         16   Defendant Cole Lusby, and Elham Roohani, Assistant United States Attorney, that the
                                                         17
                                                              Sentencing Hearing currently scheduled for July 20, 2021 at 9:30 a.m., be vacated and set to a
                                                         18
                                                              date and time convenient to this Court but no sooner than 30 days.
                                                         19
                                                                     The stipulation is entered for the following reasons:
                                                         20
                                                                     1.      On February 26, 2021, Mr. Lusby entered a plea of guilty to the superseding
                                                         21

                                                         22   indictment charging him with failure to register as a sex offender in violation 18 U.S.C. §

                                                         23   2250(a). ECF No. 133.
                                                         24          2.      Defendant’s counselor, Pauline Hildreth, who is treating Mr. Lusby as a condition
                                                         25
                                                              of his supervision in a related case, recently had surgery and is recovering. Counsel has not been
                                                         26
                                                              able to speak with her about any opinions she may or may not offer in mitigation. Furthermore,
                                                         27
                                                              any information from her or from prior expert, Mark Chambers, is information to which the
                                                         28

                                                                                                         Page 1 of 3
                                                              Case 2:18-cr-00136-APG-PAL Document 138 Filed 06/17/21 Page 2 of 3


                                                          1   government is entitled and that this Court should have in determining a fair and just sentence.
                                                          2   Furthermore, a mitigation video has not been finished, though completion is imminent. Probation
                                                          3
                                                              and the Government should have time to review it prior to its presentation to the Court.
                                                          4
                                                                         4.     Defendant is not in custody and agrees to the proposed continuance.
                                                          5
                                                                         3.     Both parties agree to this continuance.
                                                          6

                                                          7              4.     Denial of this request for a continuance would deny counsel for Mr. Lusby

                                                          8   sufficient time to effectively and thoroughly prepare for sentencing, taking into account due

                                                          9   diligence. Accordingly, a denial of this request for continuance could result in a miscarriage of
                                                         10
                                                              justice.
                                                         11
                                                                         Dated this 17th day of June 2021.
1070 W. HORIZON RIDGE PKWY., SUITE 202




                                                         12
  KATHLEEN BLISS LAW PLLC




                                                         13
      HENDERSON NEVADA 89012




                                                         14
                                    TEL – 702.463.9074




                                                         15   /s/ Elham Roohani _____ ______                                /s/Kathleen Bliss_______
                                                         16   ELHAM ROOHANI, ESQ.                                           KATHLEEN BLISS ESQ.
                                                              Assistant U.S. Attorney                                       Counsel for Cole Lusby
                                                         17

                                                         18

                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28

                                                                                                             Page 2 of 3
                                                              Case 2:18-cr-00136-APG-PAL Document 138 Filed 06/17/21 Page 3 of 3


                                                          1                              UNITED STATES DISTRICT COURT

                                                          2                                       DISTRICT OF NEVADA

                                                          3
                                                                UNITED STATES OF AMERICA,                        CASE NO. 2:18-cr-00136-APG-PAL
                                                          4
                                                                                Plaintiff,
                                                          5                                                      ORDER
                                                                     vs.
                                                          6
                                                                 COLE LUSBY,
                                                          7
                                                                                Defendant.
                                                          8

                                                          9

                                                         10          Based upon the stipulation of the parties, and good cause appearing, it is hereby

                                                         11   ORDERED that Mr. Lusby’s sentencing hearing set for July 20, 2021, be, and the same hereby is,
1070 W. HORIZON RIDGE PKWY., SUITE 202




                                                         12
  KATHLEEN BLISS LAW PLLC




                                                              VACATED.
                                                         13
      HENDERSON NEVADA 89012




                                                                     IT IS FURTHER ORDERED that the sentencing hearing is reset for August 19, 2021,
                                                         14
                                    TEL – 702.463.9074




                                                              at the hour of 1:30 p.m. in courtroom 6C.
                                                         15

                                                         16

                                                         17   Dated this 17th day of June 2021.
                                                         18

                                                         19

                                                         20

                                                         21                                                ________________________________________
                                                                                                           THE HONORABLE ANDREW P. GORDON
                                                         22
                                                                                                           UNITED STATES DISTRICT JUDGE
                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28

                                                                                                          Page 3 of 3
